Cooper, Judge.
Appellant brought an action against appellee for personal injuries sustained in an automobile accident. She appeals from the trial court’s denial of her motion for new trial after a jury returned a verdict for appellee and enumerates as error the court’s charges to the jury on comparative negligence and backing and the court’s denial of her motion for new trial on that ground.
“ ‘It is axiomatic that a party cannot complain of the giving of an instruction to the jury unless he objects thereto before the jury returns its verdict, stating distinctly the matter to which he objects and the grounds of his objection. OCGA § 5-5-24 (a).’ [Cit.]” Isaacs v. Williams Bros., 195 Ga. App. 812, 813 (2) (395 SE2d 11) (1990). The record submitted on appeal contains only portions of the trial transcript and does not show that objections were made to the charges of which appellant now complains. The record contains only the testimony given by appellant and appellee at trial. “ ‘ “The burden is on the party alleging error to show it affirmatively by the record.” ’ [Cit.] Accordingly, there is no basis upon which to review this enumerated error. [Cit.]” Barnes v. Wall, 201 Ga. App. 228, 232 (4) (411 SE2d 270) (1991). Accord Coffee v. Silver, 195 Ga. App. 247 (1) (393 SE2d 58) (1990). Therefore, we must conclude that the trial court did not err in denying appellant’s motion for new trial.

Judgment affirmed.


Sognier, C. J., and McMurray, P. J., concur.

Clifton Lee & Associates, Betty L. Bush, Chambers, Mabry, Mc-Clelland & Brooks, V. Jane Reed, for appellee.